DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             CLAUDE COFFY,
                                Appellant,

                                     v.

                            MONIQUE COFFY,
                               Appellee.

                              No. 4D19-3652

                              [April 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE 18-015533.

  James Jean-Francois of Law Offices of James Jean-Francois, P.A.,
Hollywood, for appellant.

  Serena Carroll of The Carroll Law Firm, LLC, Fort Lauderdale, for
appellee.

PER CURIAM.

    The husband, Claude Coffy, appeals a final judgment of dissolution of
marriage entered by the circuit court pursuant to a mediation agreement
he entered into with his wife, Monique Coffy. We affirm the judgment in
all respects but write to address the method utilized in the agreement to
satisfy the child support obligations for both children of this marriage.

   It is well-established under Florida law that parents cannot contract
away their children’s right to support. See, e.g., De Jesus Paris v. Bollon,
503 So. 2d 1387, 1388 (Fla. 4th DCA 1987) (“[A] child’s parents may not
bargain away the child’s right to support.”).

    The mediation agreement was voluntarily entered into by the husband.
It provides support for both children. There are two children referred to
on the second page of the agreement, and the duration of child support on
the tenth page refers to “each child.” (emphasis added). Yet, the total child
support obligation actually paid on a monthly basis references support for
“one child” because the child support for the other child is being paid by
the husband’s transfer of his equity in the marital home to the wife who is
the primary caretaker of both children.

   Importantly, the circuit court’s final judgment orders payment of child
support “pursuant to page 10 of the Mediation Agreement” which clearly
references child support for “each child.”

   Thus, we interpret the mediation agreement as providing child support
for both children, and the reference to both children at the outset of the
agreement militates against any inference otherwise.

    Moreover, the mediation agreement itself clarifies that the husband
agreed to satisfy the balance of his child support obligation for both
children, not otherwise being paid on a monthly basis, by the husband’s
transfer of his equity in the marital home to the wife who is the primary
caretaker of both children. We see no reason to disturb the parties’ mutual
agreement to the pre-payment of part of the husband’s child support
obligation for both of his children through the transfer of equity in the
marital home that the wife will utilize to support her children. See Daizi
v. Daizi, 549 So. 2d 754, 755 (Fla. 3d DCA 1989) (“[T]he trial court has the
power to effect equitable distribution, including the power, where
appropriate, to award the husband’s equity to the wife in lieu of child
support.”); see also Butler v. Butler, 409 So. 2d 517, 518 (Fla. 5th DCA
1982) (a parent’s ability to meet his or her child support duty may include
the sale of assets).

   Accordingly, we affirm the final judgment of dissolution of marriage.

   Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                           *         *         *

    Not final until disposition of timely filed motion for rehearing.




                                     2